              Case 19-10655-JKO         Doc 131     Filed 09/16/19    Page 1 of 10



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   Ft. Lauderdale Division
                                   www.flsb.uscourts.gov


In re:                                                      CASE NO.: 19-10655-JKO

CONSUMER ADVOCACY CENTER, INC.                              CHAPTER 7

         Debtor.

_______________________________________/

    DEBTOR CONSUMER ADVOCACY CENTER, INC.’S AND ALBERT KIM’S
   REPLY MEMORANDUM IN SUPPORT OF PRECAUTIONARY JOINT MOTION
        FOR ENLARGEMENT OF TIME TO COMPLY WITH TURNOVER

         Chapter 7 Debtor, Consumer Advocacy Center, Inc. (the “Debtor”), and Albert Kim, by

their undersigned counsel, file this Reply Memorandum to the Trustee’s Response [ECF 130] to

their Precautionary Motion for Enlargement of Time [ECF 98] and state the following:

         1.       The Trustee’s Response presents a one-sided and unfair picture of the Debtor’s

and Mr. Kim’s compliance with the Court’s Turnover Order [ECF 88].

         2.       The area in which there has been a delay is the providing of the CRM data

relevant to the Debtor’s former operations. The CRM data the Trustee seeks was transferred, in

March 2018, to SL Account Management, Inc. d/b/a True Count Staffing (“TCS”). As discussed

below, the Debtor and Mr. Kim have used their best efforts to obtain and deliver the CRM data,

and they have made substantial progress. To the best of their ability, they have complied with all

other requests.

                           PRODUCTION OF CRM INFORMATION

         3.       The Debtor ceased operations on or about September 21, 2018, several months

before the Petition Date. In March 2018, the Debtor transferred its processing, customer service
              Case 19-10655-JKO       Doc 131      Filed 09/16/19   Page 2 of 10



and billing business to TCS. At or about that time, the Debtor transferred its CRM data with

DebtPay, Inc. d/b/a DebtPayPro (“DPP”) to TCS. Thereafter, DPP began invoicing TCS for its

services and stopped invoicing the Debtor.

       4.      However, because the Debtor continued to function as a sales agency for TCS, the

Debtor needed access to TCS’s DPP account in order to enter information and upload

documents. The DPP account is an on-line CRM platform that was the primary means of

recording customer transactions and communications with customers and storing documents.

DPP stores uploaded documents on the cloud-storage service offered by Amazon Web Services

(“AWS”).

       5.      After March 2018, TCS billed students for services, performed all contracted

services and collected payment. TCS agreed to pay the Debtor a percentage of sales for its sales

services. In September 2018, this arrangement changed. In September 2018, the Debtor (CAC)

ceased operations and transferred all of its sales staff to Prime Consulting. Thereafter, the

Debtor no longer engaged in sales of student loan services and no longer utilized TCS’ DPP

platform to record any transactions or upload documents.

       6.      The Trustee is seeking CRM data that is not owned by the Debtor or Mr. Kim.

The Trustee knows this because she has issued a Rule 2004 Examination Duces Tecum of True

Count Staffing requesting this information [ECF 124]. The return date for the Rule 2004

production is October 11, 2019. Although neither the Debtor nor Mr. Kim owns the CRM

account, the Debtor and Mr. Kim requested that TCS provide the CRM data for the period of

time that the Debtor was operational (i.e., through September 2018). TCS is utilizing a vendor,

Setec, to retrieve the DPP files relating to the Debtor. That process has taken longer than

expected, despite best efforts.



                                               2
             Case 19-10655-JKO         Doc 131      Filed 09/16/19      Page 3 of 10



       7.      TCS’s DPP password and log-in are proprietary to TCS and are not the Debtor’s

or Mr. Kim’s property. The TCS DPP account contains information concerning TCS’s business

transactions, from September 2018 to the present time, to which the Debtor was not a party.

Regardless, TCS is voluntarily cooperating in retrieving and delivering the CRM data maintained

by DPP that reflects the Debtor’s activities when it was operational.

       8.      To date, Mr. Kim’s counsel has obtained and delivered to the Trustee CSV

(comma-separated values format) files containing the data for the Debtor’s transactions

(telephone information, customer names, payment information, etc.). A CSV file is a delimited

text file that uses a comma to separate values. A CSV file stores tabular data (numbers and text)

in plain text. Each line of the file is a data record. Each record consists of one or more fields,

separated by commas. The data is reviewable through Microsoft Excel, and other software may

be available to access the data. Mr. Kim is willing to assist the Trustee in making sure that the

data is accessible. This data was delivered to the Trustee on Monday, August 26, 2019. A

Sharefile was made available on a site posted by the law firm Venable, LLP, counsel to TCS.

       9.      The process of downloading documents and other files stored on AWS has taken

much longer. Setec has been downloading files from AWS for several weeks. The total number

of separate files is estimated to be over 3 million. The total amount of storage is estimated to be

in the area of 3 terabytes. The download rate for downloading computer files from AWS is very

slow. The downloading took a substantial amount of time due to the number of files and the

slow download rate.

       10.     Setec recently completed the downloading of the AWS pdf and other text and data

files, and the files are presently being organized by another vendor, Xact Data Discovery, to

separate the Debtor documents/data (through September 2018) from the TCS documents/data. It



                                                3
               Case 19-10655-JKO        Doc 131      Filed 09/16/19    Page 4 of 10



is expected that the Debtor will be in a position to complete its production of the Debtors’ CRM

data to the Trustee by Friday, September 20, 2019. 1

       11.      The Debtor does not own, hold or control the CRM data that it created and

utilized when it was operating. In response to the Trustee’s request for turnover, it would have

been easy to respond “none” and to direct the Trustee to seek the data from third parties. Instead,

the Debtor and Mr. Kim are cooperating to retrieve the data utilizing vendors employed by

others. The process has taken longer than anticipated. But, the Debtor does not own the DPP

account and cannot provide the Trustee with on-line access to that account. Once the Trustee

obtains all of the Debtor-related CRM data, it is expected that the Trustee will preserve the

confidentiality of third party personal and financial information. The data contains confidential

student identifiers, financial information and account information.

       12.      Because the Debtor ceased conducting business in September 2018, other than

very minimal telephone lead brokering conducted by Mr. Kim post-petition, the customer files

are likely to be of little use or relevance in the tasks of estate administration or asset recovery.

Nevertheless, the Debtor and Mr. Kim are doing everything in their power to provide the

information.

                        PRODUCTION OF OTHER INFORMATION

       13.      The Debtor does not own any computer servers. Mr. Kim, through counsel,

offered to turnover to the Trustee the desk top computers the Debtor formerly used. This offer

was made on August 19, 2019. Several days later, Trustee’s counsel asked for a contact person

and telephone number. That information was provided on August 27, 2019. The Trustee has not




       1
           The exception may be MP3 files which take longer to download.

                                                 4
               Case 19-10655-JKO        Doc 131      Filed 09/16/19     Page 5 of 10



yet made arrangements to pick up the computers, which are located at 173 Technology Drive in

Irvine, California. 2

        14.     On August 21, 2019, Mr. Kim, through counsel, provided to the Trustee the log-

on and password for the Debtor’s accounting data maintained on a cloud service provided by

QuickBooks. It appears that the Trustee has been able to access the Debtor’s QuickBooks

accounts and reports. Neither the Trustee nor her counsel has reported any difficulty in this area.

Further, the Trustee has served a series of subpoenas to third parties (credit card processors,

banks, vendors, and others), and it appears that the Trustee utilized the accounting information

available on QuickBooks as source information for the subpoenas.

        15.     On August 21, 2019, Mr. Kim, through counsel, provided to the Trustee a

spreadsheet of log-ons and passwords for two banks, five merchant accounts, two merchant

account gateways and ADP. Mr. Kim’s counsel advised the Trustee’s counsel that some of the

accounts had been terminated and that the log-on and password for a third bank, Sunwest Bank,

could not be located. Because the Debtor ceased conducting a substantial portion of its business

in March 2018 and completely ceased operations in September 2018, several on-line accounts

were closed, and the Debtor lost access. On September 16, 2019, Mr. Kim, through counsel,

provided an updated spreadsheet designating the particular accounts that are closed and no

longer available on-line.




        2
         The computers have not been searched or tampered with in any way. However, the hard
drives may or may not contain any data of importance. In some instances, when employees left
CAC, their desk top computers were re-formatted in the ordinary course of business. The Debtor
has not made any investigation to determine what data remains on these computers. As already
discussed, the Debtor recorded its transactions, communications with customers and documents
on the cloud services maintained by DPP and AWS, not on the Debtor’s own computer network,
servers or hard drives.

                                                 5
             Case 19-10655-JKO         Doc 131       Filed 09/16/19    Page 6 of 10



       16.     Mr. Kim understands that the Debtor’s ADP on-line access is still available.

Through counsel, Mr. Kim provided the log-on and password for ADP. The Trustee never

advised of any difficulties. The Debtor and Mr. Kim first learned that the Trustee had been

unable to access the ADP on-line account in reading the Trustee’s response memorandum, filed

on Thursday, September 12, 2019. However, on August 26, 2019, the Debtor provided to the

Trustee, through a Sharefile, a link to pertinent ADP reports for the Debtor. The Trustee does

not mention the provision of this Sharefile link in the Trustee’s Response.

       17.     The Debtor and Mr. Kim will fully cooperate with the Trustee to enable the

Trustee to obtain access to the ADP on-line account, if that is possible. It appears that the ADP

Workforce platform requires the answer to a security question, in addition to a log-in and

password. Mr. Kim is endeavoring to obtain that information.

       18.     The Trustee is correct that the Debtor and/or Mr. Kim, through counsel, provided

its QuickBooks data, a list of its employees, a list of all merchant processing companies that did

business with the Debtor, a list of the marketing companies and the catalog processing company

that did business with the Debtor, the Debtor’s bank statements and tax returns. Mr. Kim,

through counsel, also provided the Debtor’s corporate records, employee handbook, form of

client fee agreement, form of vendor services agreement and other specific documents within the

categories of documents identified by the Trustee.

       19.     The Trustee requested agreements or other documents reflecting or evidencing the

sale of the business to TCS. As counsel for Mr. Kim advised the Court at the last hearing in this

case, there are no written sale agreements. The transfer of the business was effectuated pursuant

to an oral agreement, not a written agreement. The Debtor and Mr. Kim have identified only a

few agreements evidencing the transfer. The Debtor previously provided an Assignment of



                                                 6
              Case 19-10655-JKO          Doc 131         Filed 09/16/19   Page 7 of 10



Lease. Mr. Kim’s counsel provided to the Trustee’s counsel copies of the Debtor’s notices to

employees relating to their change of employment. Today, Mr. Kim’s counsel provided to the

Trustee’s counsel copies of the DPP account transfer documents. The Debtor and Mr. Kim have

used best efforts to identify agreements and other documents relating to the transfer.

       20.     Based on information supplied by Mr. Kim, the Trustee was able to obtain

information concerning the status of two merchant accounts, and the Trustee learned that there

are reserves held by the merchant account processors that were not disclosed in the Debtor’s

Schedules as assets. Mr. Kim understood that these funds were not the Debtor’s funds, but,

instead, were reserves established by the credit card processors for refunds, chargebacks and

other expenses. Mr. Kim may have misunderstood the status of the funds, but his non-disclosure

was unintentional.     The Trustee can assure herself that neither Mr. Kim not anyone else

associated with the Debtor has withdrawn, or attempted to withdraw, any reserve funds or has

made any effort to obtain the funds. The Debtor is informed that the Trustee is making efforts

now to obtain turnover of the reserves. The Debtor will be amending its schedules to disclose all

known reserves maintained by credit card processors as of the Petition Date.

                                SUMMARY AND CONCLUSION

       21.     Since mid-August, the Debtor and Mr. Kim have been endeavoring to comply

with the Trustee’s turnover request and the Turnover Order. They have been utilizing their best

efforts. The primary source of data that has been delayed is the CRM data. The Debtor does not

own the CRM data. Nevertheless, the Debtor and Mr. Kim have undertaken substantial efforts to

provide it, and it will be provided.       The Trustee apparently seeks the current log-on and

password, but neither the Debtor nor Mr. Kim owns rights in the log-on and password nor any

rights in the data that is owned by third parties.



                                                     7
             Case 19-10655-JKO        Doc 131        Filed 09/16/19    Page 8 of 10



       22.    Because of the status of the Debtor’s business – essentially non-operating since

September 2018 – this was not a standard turnover situation in which the Debtor could simply

open its doors and deliver its computers, accounts, equipment and documents. There were no

operations or operational assets to turn over. Still, the Debtor and Mr. Kim provided everything

they could provide, the most difficult issue being the CRM data. The Debtor and Mr. Kim

expect the process of delivering the CRM data/files to be completed by September 20, 2019.

       23.    The delay that has occurred has not caused any prejudice. There is no ongoing

business. No data or documents have been altered or destroyed. No accounts have been drawn

on. No funds or physical assets have disappeared. The Trustee actually has all the information

needed to administer the estate. The still missing information concerns the student transactions

that occurred while the Debtor was operating. That data is expected to be supplied to the Trustee

soon and not later than September 20, 2019.



       WHEREFORE, the Debtor and Albert Kim seek the entry of an Order (i) granting the

Motion; (ii) enlarging the time for the Debtor and Mr. Kim to comply with the provision of the

Turnover Order relating to CRM data to September 20, 2019, and (iii) granting such other relief

as the Court may deems just and proper.

                                              BEHAR, GUTT & GLAZER, P.A.
                                              Attorneys for Debtor
                                              DCOTA, Suite A-350, 1855 Griffin Road
                                              Fort Lauderdale, Florida 33004
                                              Telephone: (305) 931-3771/Fax: (305) 931-3774

                                              By: /s/ Brian S. Behar
                                              Brian S. Behar
                                              Fla. Bar. No.: 727131




                                                 8
             Case 19-10655-JKO        Doc 131      Filed 09/16/19     Page 9 of 10



                                            SHUTTS & BOWEN LLP
                                            Attorneys for Albert Kim
                                            200 South Biscayne Blvd., Suite 4100
                                            Miami, FL 33131
                                            Telephone: (305) 358-6300/ Fax: (305) 381-9982

                                            By: /s/ Peter H. Levitt
                                            Peter H. Levitt
                                            Fla. Bar No.: 650978


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Reply

Memorandum was served via the Court’s Case Management/Electronic Case Filing System upon

all interested creditors and parties registered to receive electronic notification on this matter

and/or via U.S. Mail/E-mail as indicated on the attached Service List on this 16th day of

September, 2019.

                                            /s/ Peter H. Levitt
                                            Peter H. Levitt




                                               9
            Case 19-10655-JKO      Doc 131      Filed 09/16/19   Page 10 of 10




Electronic Mail Service List

•      Brian S Behar
       bsb@bgglaw.net
•      Glenn D Moses
       gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com; vlambdin@gjb-
       law.com;jzamora@gjb- law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-law.com
•      Office of the US Trustee
       USTPRegion21.MM.ECF@usdoj.gov
•      Sarah Preis
       sarah.preis@cfpb.gov
•      Zana Michelle Scarlett
       Zana.M.Scarlett@usdoj.gov
•      Sonya Salkin Slott
       sonya@msbankrupt.com, FL41@ecfcbis.com;
       sls1@trustesolutions.net;mark@msbankrupt.com;Kristen@msbankrupt.com;sls@msbank
       rupt.com;trusteesalkin@msbankrupt.com;Zachary@msbankrupt.com
•      Jesse D Stewart
       jesse.stewart@cfpb.gov
•      Larry I. Glick
       lglick@shutts.com

U.S. Mail Service List

Laurel Loomis Rimon
lrimon@omm.com
O’Melveny & Myers LLP
1625 Eye Street, NW Washington, DC 20006
Co-Counsel for Albert Kim




                                           10
